Spencer, J.,
dissenting.
I respectfully dissent herein, and incorporate herein by reference the dissent filed in County of Lancaster v. State Board of Equalization & Assessment, post p. 497, 143 N. W. 2d 885.
Additionally, I make the following observations. The Tax Commissioner’s figures for this county are: Rural— 16.42; urban — 25.76. The rural figure was increased 50 percent. Bro-wn County had a scientific appraisal in 1960, and it has been kept current by a representative of the Brandt Appraisal Company. The perimeter figures would indicate that Brown County land is valued higher than the adjoining counties where the land is comparable. The evidence indicates that 32,000 acres are being leveled for irrigation purposes, but until the development is in operation the land is less valuable than it was in its original state. There is nothing in the record pertaining to the rural sales used or the number of them, so it is impossible to know how the figure given was determined. It does test credulity, however, to believe that actual rural values in Brown County could have increased 50 percent in 5 years, if the 1960 scientific appraisal in any way reflected actual value.
Carter, J., joins in this dissent.